977 F.2d 573
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles L. REYNARD, Jr., Plaintiff-Appellant,v.MONTGOMERY COUNTY JAIL;  Lieutenant Keys, Defendants-Appellees.
No. 92-6249.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 25, 1992Decided:  October 21, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Charles L. Reynard, Jr., Appellant Pro Se.
Carole Marie Agee, Woods, Rogers & Hazlegrove, Roanoke, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Charles L. Reynard, Jr., appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Reynard v. Montgomery County Jail, No. CA-91-280-R (W.D. Va.  Sept. 6, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Appellees' motion to dismiss based on an untimely filed notice of appeal is denied